HANFORD, District Judge
(dissenting). I concur in the opinion of the majority in holding that the place of the disaster to the Fidelity is within the boundaries of the state of California, and that the laws of California in force at the time furnish to this court a rule of decision applicable to the question in this case as to the right of widows and children to recover damages from a person or corporation guilty of negligence or a wrongful act causing the death of their husbands and fathers. I concur generally in the opinion of the majority, except that I am unable to find from the evidence that the master of the steam tug Printer Or the petitioner were in any wise to blame for the disaster to the Fidelity, or by any wrongful act or negligence caused the death of the persons on board of her. The only ground upon which the petitioner or the steam tug Printer can be held liable for the damage resulting from the loss of the Fidelity is that the master of the tug was guilty of negligence or some fault which was the direct or proximate cause of the casualty, and the burden rests upon the parties claiming damages to establish by at least a fair preponderance of the evidence that there was some negligence or fault. The liability of a tug boat in general is stated by the learned judge of the district court before whom this case was tried in the following excerpt from the opinion of the supreme court in the case of The Margaret, 94 U. S. 496:
“The tug was not a common carrier, and the law of that relation has no application here. She was not an insurer. The highest possible degree of skill and care were not required of her. She was bound to bring to the performance of the duty she assumed reasonable skill and care, and to exercise them in everything relating to the work until it was accomplished. The want of either in such cases is a gross fault, and the offender is liable to the full extent of the measure of the consequences. Brown v. Clegg, 63 Pa. St. 51; The Quickstep, 9 Wall. 665; Wooden v. Austin, 51 Barb. 9; Wells v. Navigation Co., 8 N. Y. 375; The New Philadelphia, 1 Black, 62; The Cayuga, 16 Wall. 177; Cushing v. The Fraser, 21 How. 184. The port of Racine was the home port of the tug. She was bound to know the channel, how to reach it, and whether, in the slate of the wind and water, it was safe and proper to make the attempt to come in with her tow. If it were not, she should have advised waiting for a more favorable condition of things. She gave no note of warning. If what occurred was inevitable, she should have forecasted it, and refused to proceed.”
*249In seeking to fasten responsibility for damages to the tow the libel-ant is required to show negligeuee or dereliction on the part of the tug boat, affirmatively, by a fair preponderance of the evidence; and it is necessary to show with reasonable clearness the real cause of the loss. The Webb, 14 Wall. 406; The A. R. Robinson, 57 Fed. 667. And upon the issue of negligence or dereliction, whether as to seaworthiness, adequacy for the work, or the time of starting, the rule by which the conduct of the master of a tug boat is to be measured is this: The law does not require a vessel, in order to be rated as seaworthy, to be capable of withstanding every peril, nor that a tug be capable of rescuing her tow in all weather, nor that she shall start only when there is no possibility of danger-, nor that the master will in an emergency infallibly do that which, after the event, oihers may think would have been best. The tug must be reasonably adequate for all the work undertaken, managed with reasonable judgment and nautical skill, and she must start only in weather that, in the judgment of nautical men, is reasonably safe for the trip, and the master must exercise reasonable prudence and good judgment. A fault on the part of the tug which consists of a more error of judgment on the part of her master is not sufficient to create a liability for resulting damage. The Battler, 62 Fed. 612, and cases therein cited. The customs and practice of nautical men of recognized skill, at a particular place, is a just criterion for judging as to what is reasonable prudence in a particular instance, for-men whose calling requires them to contend v/ith dangerous elements are guided in a large measure by necessity, and the particular forces which environ them. Therefore, the rules and habits shaped by necessity may rightfully be depended upon as guides. The Allie and Evie, 24 Fed. 745-749.
With the foregoing general rules of law in mind, the evidence must be canvassed in order to ascertain whether the facts established are such as to entitle the respondents in this case to recover, and it is proper now to take up singly the particular specifications of negligence and fault alleged against the master of tie Printer.
First. It is alleged that Capt. Lawson was not licensed by the local board of pilot commissioners for Humboldt Bay, as required by the statute of the state of California. This charge is true in fact. But Oa.pt Lawson was duly licensed for the service in which he was engaged, as master and pilot of the Printer, in conformity with the laws and regulations of the United States. In such matters, the national law is paramount to the state law, and section 4444, Rev. St. U. S., prohibits the states from imposing upon pilots of steam vessels any obligation to procure a sime license in addition to that issued by the United States, except in the case of persons serving as' pilots of vessels other than coastwise steam vessels. It is shown by uncontradicted evidence that Capt. Lawson had been 20 years continuously employed as pilot of steam tugs in towing over the bars at the entrances to the Columbia river, Shoal Water Bay, and Gray’s Harbor : that he has been a successful pilot, and has retained the confidence of his employers; and that he had been successfully employed as master and pilot of tug boats employed in towing over the *250bar at the entrance to Humboldt Bay for over three months prior to the loss of the Fidelity, — a sufficient time for him to become acquainted with the locality, the channel, the customs and usages pertaining to business in the line of his profession- at the place, he being already experienced as a master and pilot on steam tugs at other places on the Pacific coast, where the dangers of his calling were similar. His lack of a state license was, therefore, not a fault, nor a contributing cause to the disaster.
Second. The next fault to receive attention is the failure of the Printer to have on board a licensed mate. The evidence shows, however, that Mr. Johnson, who was employed in that capacity, was competent, and that he performed his duties faithfully, and he did not in any manner, by omission or commission of any act, contribute towards the disaster. Such being the case, no liability attaches in favor of the respondents by reason of noncompliance with the law in this particular. The Blue Jacket, 144 U. S. 371, 12 Sup. Ct. 711.
Third. The particular fault alleged is recklessness on the part of the master of the tug in attempting to cross the bar with the Fidelity in tow at the particular time, and it is contended that the state of the tide, the force of the wind then prevailing, and the tempestuous sea breaking on the bar created conditions so unfavorable for crossing, and were dangers so plainly apparent, that the conduct of Capt. Lawson ire making the attempt to cross, instead of waiting outside for more favorable conditions, is inexcusable. This contention presents the main issue in the case, and upon this the findings of the district judge who tried the case are adverse to the petitioner. The rule that, where thei’e is a conflict in the evidence, the findings of the judge before whom the case was tried on questions of fact will not be disturbed by an appellate court, cannot be fairly invoked, for the reason that the case was tried in the district court upon depositions taken'out of court; and as the judge did not see the witnesses, nor have an opportunity to observe their appearance or behavior while giving their evidence, he could not be in a better position to weigh the evidence than the judges of this court; and a careful reading of the testimony in the record shows that, while the witnesses called on each side expressed opinions and stated conclusions favorable to the party calling them, - there are really no contradictions as to actual facts of vital importance. To arrive at a just conclusion as to the condition of things at the time and place of the disaster, the evidence must be analyzed, and due weight given to all of it. There is no ground apparent for rejecting the statement of any witness as to any material fact in the case. The most that can be claimed is that some of the witnesses erred in their opinions and statements as to the force of the tide and of the wind, and as to the degree of roughness of the sea, and the depth of the water breaking on the bar. The only witnesses who actually saw the capsizing of the Fidelity are Capt. Lawson, Mate Johnson, of the Printer, and Capt. W. P. Smith, assistant engineer in charge of the government works in Humboldt Bay. And their statements as to the cause and manner of the casualty and the conduct of’ the tug can be fairly reconciled. All of the witnesses who observed the weather and sea at the *251time and place of the occurrence give their individual opinions and .statements ns to the force of the tide, velocity of the wind, and depth of the breakers, except Capt. ¡Smith, who gave positive testimony as to ilie reading of the tide gauge under his charge, showing ike precise time of high tide in Uie morning, and the exact difference between high tide and low tide on that day, and for the days next preceding and subsequent; and Mr. Connell, observer of the weather, in charge of the United Stases signal station at Eureka, who shows by the record in Ms office the exact dirección and velocity of the wind during each hour between (> o’clock a. m. and 0 o’clock p. m. on the day in question. The differences in the opinions and statements of other witnesses are not greater than should he expected in regard to such matters, assuming that all the witnesses were honest, and testified according to the best of their understanding, and making due allowance for such differences as would naturally arise by reason of the different standpoint and opportunity for observation of each. It is but a fail* comment to say that the major part of the testimony adduced in behalf of the appellees is argumentative, rather than a plain narration of fads, and that it appears t.o have been elicited by leading questions. The strongest statements are in the words of counsel, and merely assented to by the witnesses. Giving due weight, to the testimony as a whole, and to every part, and making due allowance for the interest and prejudice which some of the witnesses are shown to have, and considering the opportunity of each to observe the conditions, it is entirely safe to accept the testimony of Oapt. ¡smith with reiereace to the ride. He is disinterested, and appears to have been candid, and an intelligent observer. Mis duties, for a long time prior 10 tne occurrence, included not only the keeping of the tide gauge, but afforded ample opportunity for acquiring accurate knowledge with reference to the tide and currents, exerting force on Humboldt Bar. At the time of the casually he was in a boat, in which he not only feit the force of tin; tide, but ■drifted with it. There is quite as much in the testimony of the other witnesses to corroborate his statements and confirm Ids opinions as there is to the contrary. He states that the self-registering tide gauge was in perfect, working condition at the time, and that the total £aW of the tide, loot ween high tide, at 7:05 a. m. and low water, at 3.2:40 p. in., was but one foot and seven-tenths of a foot, and that the incoming hood tide on the afternoon of the same day, at high tide, was but one foot and three-tenths of a foot higher than the low-water mark at 12:40 p. in. On (he previous day, high water, at 0:30 a. in., was live feet and eight-tenths above standard low-water mark, and low water, at 1.1:45 a. m., was four feet and Uve-tenths. It was high water again at 4:30 p. in., Jive feet and eight-tenths; and low water at 11:20 p. m., two feet, and two-tent ha; and on the next day after the occurrence there was low. water at L o’clock a. m., two feet and nine-tenths; then high water at 8 a. m., seven feet and fourtenfks; then low water at: 2:25 p. in., four feet and six-tenths; then high water at 7:15 p. m., six feet and three-tenths. The Fidelity was capsized between 0 o'clock and 9:30 a. m,, so (hat the tide had been ebbing about two hours, in which time Capt. Smith states the *252water had fallen about eight-tenths of a foot. In view of these well-established facts, it is not possible that the tide could have been running with any considerable force outside of the narrowest part of the entrance to Humboldt Bay, and Capt. Lawson’s statement that, at the time of starting to cross in with his tow, the state of the tide was high water slack, is literally true. It is also safe to- accept the testimony of Mr. Connell, with reference to the wind. He gives the record kept in his office for the day of the casualty as follows:
“Commencing at 6 a. m. on the 10th, from six to seven, it blew one mile of wind. The direction of the wind was from south to southwest. It varied from south to southwest. From seven to eight, two miles; eight to nine, six miles; nine to ten, eight miles; ten to eleven, thirteen miles; eleven to twelve, sixteen miles; twelve to one, eighteen miles; one to two, sixteen miles; two to three, twelve miles; three to four, fourteen miles; four to five, nine miles; five to six, fourteen miles; six to seven, fourteen miles.”
These observations were taken at a distance of five miles from Humboldt Bar, and according to the testimony an allowance of one mile per hour additional velocity on the bar is reasonable, so that at the time when Oapt. Lawson started to cross the bar the very light breeze prevailing during the early morning hours had increased in velocity to not exceeding nine miles per hour. This certainly cannot be characterized as a strong wind, nor portentous of immediate danger. There had not been, during the night preceding, any strong-wind in the immediate vicinity; and the evidence fails to show that there was, during the morning in question, any indication of a coming storm, or any cause to anticipate high waves, or additional roughness of the sea. The Printer and another tug-, the H. H. Buhne, crossed the bar, going to sea in search of vessels in the offing to be towed in. The two tugs were competitors for business, but Capt. Lawson had no occasion to take chances in order to succeed against his rival, for the other tug had preceded him in an offer of service to the Fidelity, and his offer had been rejected on the ground that the captain of the Fidelity was obliged to give preference to the Printer. The testimony shows that another tug was disabled in attempting to cross the bar on the same morning, but this circumstance is without significance, for the reason that it is not shown by the evidence that the mishap was not caused by bad seamanship or negligence on the part of her officers. The Printer met with no difficulty in crossing the bar, going out. The H. H. Buhne, which accompanied her, also crossed the bar without difficulty, and waited outside until afternoon, when she returned, after the wind had been blowing with increasing velocity for several hours, and crossed in without an accident; and her master, Oapt. Hanson, who was called as a witness in behalf of the appellees, corroborates Capt. Lawson in giving as one of the rules observed by masters of steam tugs on Humboldt Bar that when the conditions are so that a tug can go out in safety to a vessel in the offing, it is safe to tow her in. His testimony on this point is as follows:
“Q. Isn’t it a fact tliat if you can cross over tlie liar, and a vessel is in tlie offing, you can always tow her in? A. Yes, sir; I can. If I can go out with tlie tug boat, I can bring the vessel in, too. That is what I think every day. But if I can’t get out, I can’t take a vessel. If I can go with the tug boat over *253the bar. I can come back again with the vessel, unless something occurs that is unlooked for, or unless something breaks down when we are out there. If everything goes well, I calculate to come right hack. It is always easier to come in than to go out. You can stay outside, and watch your chance to come in, and, when a sea overtakes you, you can go in; but you can’t do it in going out.”
Capt. Lawson's testimony on the same point is as follows:
“It is always deemed safe to tow in when the tug can in safety cross out.”
Eureka was the home port of the Fidelity, aud her captain must be presumed to have been acquainted with the dangers and difficulties of crossing the Humboldt Bar, and some consideration must be given to his conduct. He had been for some time waiting in the offing for a tng, having ample opportunity to observe the conditions of the sea, wind, and tide. It is shown by the uncontradicted testimony of Capt. Hanson that he was only waiting for the Printer to tow his vessel in; and Capt. Lawson, in giving his testimony, lias sworn that Capt. Ghristoplierson expressed the opinion that the weather was favorable, and that, as it was then high tide, it was perfectly safe to tow the Fidelity into Humboldt Bay. It is certain that lie consented to be towed in at that time, if he did not positively request it, for he was in no wise compelled to surrender control of his vessel to the tugboat. His responsibility is at least equal to that of the master of the tug. The mate of the Planter, Mr. Johnson, has also sworn that in his judgment, at the time of giving the hawser to the Fidelity, everything was favorable as to the time, the tide, and the condition of the bar and of the weather for crossing it in safety; that there was no reason to expect such a wave as that which capsized the Fidelity at that particular time more than at any other time, and he further expresses his opinion thus:
“I think it would bo the judgment of any good boatman (hat the vessel should have towed in with perfect safety at the time we took her onto Uie bar.”
In opposiiion to the judgment of these experienced navigators, as shown by their conduct and sworn testimony, is to be placed the evidence of the officer of the life-saving station, and his two assistants, to the effect that the bar, on the morning in question, was. very rough, and that they considered it hazardous and unwise to toiv a vessel in at the time when the Printer made the attempt; and the statements of Capt. Peter Bone, Capí.H. EL. Bulme, and Capt. Hanson, in answer to hypothetical questions, to the effect that under conditions stated in the questions, which are not proven to have existed at the time, it would be negligence on the part of the master of a tug to tow a vessel in across Humboldt Bar; and the testimony of the cook on .the Printer, to the effect that he made a voluntary suggestion to Capt. Lawson, that the bar appeared too rough to tow in, and was told by the captain to mind his own business. With respect to the men of the life-saving station, there is ample ground to assume that their opinions are founded upon the conditions existing after (he casualty, rather than upon facts which they observed previous to its occurrence. Although the Printer, with the Fidelity in tow, was seen approaching the bar by one of their number, the fact made so little impression that they ceased observing the tug and her tow, *254and were engaged in routine work about their establishment when the Fidelity was capsized, and they did not know of the occurrence until informed by a man sent as a messenger from Capt. Smith’s boat. The expert evidence and the opinion of the cook cannot, in fairness, be allowed to outweigh the judgment of experienced and competent shipmasters and pilots. A clear preponderance of the evidence justifies and leads to the conclusion that Capt. Lawson's conduct was reasonably prudent, and was guided by what other competent and experienced nautical men, acquainted with the conditions and dangers of Humboldt Bar, would regard as good judgment.
The real cause of the disaster is shown plainly by the uncontradicted testimony of all the eyewitnesses to have been an unusually high wavé or swell, which rolled in over the bar suddenly and' unexpectedly, the origin of which was a disturbance at a distant .point on the ocean. The Fidelity was in ballast, and she usually carried only about 20 tons, and there is no evidence tending to prove that she had a greater' quantity on this occasion. With that amount of ballast, a light draught vessel of her capacity would be, as described by Capt. Lawson, “like an eggshell,” in a heavy sea. The wave lifted her stern out of the water, and, instead of settling back, she careened, and the second wave coming completely capsized her. The disaster was sudden, and fully completed within a very few moments. Capt. Smith’s description of the occurrence, in his testimony, is as follows:
“I saw her when she evidently took her first sea on the bar, because I could see her stern lifted. * * * I suppose she then commenced running ahead. After it lifted a while she gradually' swung to the east and north, and evidently nearly stepped. The second sea threw her down to about forty-five degrees, I should think; and then I jumped up in my boat, — I jumped up on the seat, — and when I got up on top of the seat I saw her keel.”.
The disaster can be attributed to only one cause, — a peril of the sea, — for which no blame can be imputed to any person. It was not an inevitable consequence of crossing' the bar at that particular time. The tug might have waited until the turn of the tide. If she had done so, the time would not have been more opportune, for by that time the wind had increased to about its maximum velocity for the day, and the sea was necessarily rougher than at any time during the forenoon; and if the tug had delayed for days or weeks or months she might still,, in crossing the bar, have encountered a swell from ihe ocean, equally as dangerous.
It is my opinion that the judgment appealed from should be reversed, with costs, and the cause remanded, with instructions to enter a decree declaring the appellant to be exempt from all liability.